Citation Nr: 0210222	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  98-03 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than October 22, 
1996, for the grant of service connection for 
gastroesophageal reflux and peptic ulcer disease.

(The issue of entitlement to a rating in excess of 20 percent 
for gastroesophageal reflux and peptic ulcer disease will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1982 and from August 1991 to September 1992. 

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a May 1997 rating decision 
rendered by the Honolulu, Hawaii, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant now 
resides within the jurisdiction of the RO in Indianapolis, 
Indiana.  

In June 1998, the Board remanded the case to the RO for 
further development.  The RO has returned the case to the 
Board for further appellate consideration.

The Board has determined that further evidentiary development 
of the issue of entitlement to a rating in excess of 20 
percent for gastroesophageal reflux and peptic ulcer disease 
is necessary.  Accordingly, the Board is undertaking 
additional development on this issue pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After providing the notice and reviewing any response 
thereto, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran filed a claim for an esophageal reflux 
condition with an operation for a perforated duodenal ulcer 
on September 21, 1994.

3.  The RO denied service connection for esophageal reflux 
and perforated duodenal ulcer in March 1995.

4.  The veteran filed a claim to reopen his previously 
disallowed claim of service connection in October 1996.  
Service connection was thereafter established for 
gastroesophageal reflux and peptic ulcer disease in May 1997.

5.  In May 1997, the veteran submitted a copy of a November 
1994 VA examination report in which a VA examiner opined that 
his present gastrointestinal disabilities were related to in-
service complaints of gastric pain. 


CONCLUSIONS OF LAW

1.  The March 1995 rating decision denying service connection 
for gastroesophageal reflux disease and peptic ulcer disease 
was clearly and unmistakably erroneous; this rating action is 
not final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.105 (2001).

2.  The criteria for an effective date of September 21, 1994, 
for a grant of service connection for gastroesophageal reflux 
disease are met.  38 U.S.C.A. §§ 5104, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1(p), 3.103, 3.104, 3.158, 3.400 
(2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5126 (West Supp. 2001).  After 
reviewing the claims folder, the Board finds that VA has 
fully met all statutory and regulatory obligations to the 
veteran.

The Board has considered whether VA has notified the veteran, 
pursuant to the VCAA, of what information or evidence would 
be necessary to substantiate his claim, including via a 
statement of the case and supplemental statements of the case 
that have been during the appeals process.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West Supp. 2001).  The Board has also 
considered whether VA has also notified the appellant as to 
which records were to be provided by the appellant and which 
records, if any, VA would attempt to obtain on his behalf.  
See 38 U.S.C.A. § 5103(a). Inasmuch as the Board is not aware 
of any pertinent records which the veteran could provide or 
which VA could attempt to obtain on his behalf, the Board 
finds that VA has complied with the provisions of 38 U.S.C.A. 
§ 5103(a).

Also, the Board notes that VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  See 
38 U.S.C. § 5103A (West Supp. 2001).  The veteran has not 
identified any unobtained evidence that might aid in his 
claim or that might be pertinent to the bases of the denial 
of this claim.  In sum, the Board is unable to conceive of a 
reasonable avenue of development that has not yet been 
explored.  Thus, the Board finds that VA has fully met its 
duty to the veteran under the VCAA.

I.  Evidentiary Background

Service medical records show that the veteran complained of a 
sharp mid sternal pain in January 1992.  He reported episodes 
of a sharp burning epigastric pain while eating.  He became 
lightheaded, which quickly resolved, then he developed pain 
lasting one to two minutes.  An assessment of non-cardiac 
chest pain was rendered. 

On September 21, 1994, the veteran submitted a claim for 
compensation for, inter alia, an esophageal reflux condition 
with an operation for a perforated duodenal ulcer.  The RO 
denied service connection in March 1995, noting that the 
veteran failed to report for a scheduled VA examination.  The 
RO noted that service medical records were silent for any 
complaint or treatment of the claimed disabilities.  The 
veteran was notified of this decision in April 1995, but did 
not file a notice of disagreement to this decision.  

On October 22, 1996, the veteran submitted a statement where 
he asked that his claim for service connection for esophageal 
reflux and perforated duodenal ulcer be reopened.  In 
conjunction with this claim, private medical records dated 
from April 1991 to December 1994 and from May 1995 to 
November 1996 were received.  These records indicate that the 
veteran underwent a surgical excision of a duodenal ulcer in 
November 1992.  Subsequent outpatient treatment records show 
that he was prescribed Tagamet on a regular basis for his 
gastrointestinal symptoms.  

Following VA examination of the veteran in December 1996, the 
RO issued a May 1997 rating action awarding service 
connection for gastroesophageal reflux and peptic ulcer 
disease.  A 10 percent disability evaluation was assigned, 
effective October 22, 1996, the date of receipt of the 
veteran's reopened claim.  

In May 1997, the veteran filed a notice of disagreement (NOD) 
to the May 1997 rating action contending that, inter alia, an 
earlier effective date is warranted for the grant of service 
connection for gastroesophageal reflux and peptic ulcer 
disease and that an initial disability evaluation in excess 
of 10 percent is warranted for this disability.  Attached to 
this NOD was a copy of a report of a November 1994 VA 
examination conducted in conjunction with a VA Persian Gulf 
Registry Program.  The examination report notes that the 
veteran reported that he starting developing intermittent 
abdominal pain with associated chest pain while serving in 
the Persian Gulf War in February 1992.  His epigastric pain 
continued until he sought private treatment at a private 
hospital following his release from active duty.  It was 
discovered that he had a perforated gastric ulcer and the 
veteran underwent abdominal surgery for repair.  The 
examination report notes that the veteran continued to have 
intermittent epigastric and left sided chest discomfort 
related to his gastric ulcer.  He was taking Zantac and 
antacids and was on a very restricted diet.  He did not have 
recent episodes of upper GI bleeding.  

In March 1999, the veteran appeared at a hearing before the 
undersigned Member of the Board sitting at the RO.  The 
veteran reported that he received in-service treatment for 
gastroesophageal reflux followed by post-service surgery.  He 
indicated that he was not notified of the March 1995 rating 
action until October 1996.  He also indicated that he was not 
notified of the original compensation and pension 
examinations that were scheduled for December 1994.  He 
indicated that he had not changed addresses between September 
1994 and April 1995. 


II.  Legal Criteria

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  The effective 
date of an award of service connection based on the 
submission of new and material evidence under 38 C.F.R. 
§ 3.156 after a final disallowance of a claim is the date of 
receipt of new claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (q)(ii).  Also, the effective date 
of an award based on a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).

Pursuant to 38 C.F.R. § 3.158(a), where evidence requested in 
connection of an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned, and after the expiration of the one year, further 
action may not be taken unless a new claim is received.  This 
regulation further provides that should the right to a 
benefit finally be established, a subsequent award shall 
commence no earlier than the date of the filing of the new 
claim.

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is defined as any 
application for a benefit received after final disallowance 
of an earlier claim.  38 C.F.R. § 3.160.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 C.F.R. § 20.1105.

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error. Where evidence establishes 
such error, the prior decision will be reversed or amended. A 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105.

In VAOPGCPREC 12-95 VA General Counsel held that with respect 
to final decisions rendered on or after July 21, 1992, 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the 
records before the RO, may constitute clear and unmistakable 
error (CUE), if such failure affected the outcome of the 
claim. 

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993). Broad-brush allegations of "failure 
to follow the regulations" or "failure to give due 
process," or any other general, nonspecific claim of 
"error" cannot be considered valid clear and unmistakable 
error claims.  Id. at 43-44.  Also, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

In general, service connection may be established for a 
current disability resulting from disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001).  Service connection may also 
be established for a chronic disease manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  Peptic 
(gastric or duodenal) ulcers have a presumptive period of one 
year.  38 C.F.R. §§ 3.307, 3.309.


III.  Analysis

To reiterate, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 C.F.R. §§ 3.105, 20.302, 20.1103 
(2001).

In the present case, the veteran filed a VA Form 21-529, 
Veteran's Application for Compensation or Pension, on 
September 21, 1994.  The RO issued a rating action denying 
service connection for esophageal reflux and perforated 
duodenal ulcer in March 1995.  The veteran was informed of 
this decision by letter dated in April 1995.  However, the 
evidence does not show that he filed a timely notice of 
disagreement to this decision.  While the veteran asserts 
that he did not receive notice of this decision, a copy of 
the notice as well as his appellate rights was mailed to the 
veteran's address of record at the time.  Similarly, the 
veteran acknowledged at a hearing before the Board that he 
did not change his address between September 1994 and April 
1995.  Accordingly, the Board finds that the veteran was 
provided notice of the March 1995 rating action and his right 
to appeal. 

Despite finding that the veteran was provided notice of the 
prior rating action, the evidence shows that this rating 
decision contains clear and unmistakable error.  The facts of 
this case indicate that the veteran underwent a VA 
examination in November 1994.  However, a copy of this 
examination was not associated with the claims folder at the 
time that the RO issued the March 1995 rating decision.  

The case law in effect at the time of the March 1995 decision 
held that documents which were not actually before the 
adjudicators but had been generated by VA employees were, 
"in contemplation of law, before the Secretary . . . and 
should be included in the record."  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the RO had constructive 
knowledge of the information contained in the November 1994 
VA medical report.  This report notes a history of post-
service surgical repair of a perforated gastric ulcer.  The 
examiner noted the veteran's in-service history of 
intermittent abdominal pain with associated chest pain.  This 
history is confirmed by service medical records noting 
treatment in January 1992 for epigastric pain.  The examiner 
also noted that these symptoms persisted to the point that 
the veteran underwent surgery in 1992.  Thus, the examiner 
provided a nexus between a present gastroesophageal condition 
and his inservice complaints of epigastric pain.

The Board finds that the RO failure to consider the November 
1994 VA examination report in conjunction with his claim for 
service connection for gastroesophageal reflux and peptic 
ulcer disease rises to the level of clear and unmistakable 
error in the adjudication of his claim in March 1995.  
Failure to consider the November 1994 examination report 
resulted in error that was "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made." 

Based on the discussion above, the failure by the RO to 
consider the November 1994 examination report in March 1995 
constitutes CUE.  Accordingly, the March 1995 rating action 
is not final and reversal of the rating decision is 
warranted.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  The 
present Board decision has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105.

Having determined that the March 1995 decision is not final, 
it is necessary to determine the appropriate effect date for 
the award of service connection for the veteran's 
gastroesophageal reflux and peptic ulcer disease.  As noted 
previously, the veteran filed his original claim for service 
connection on September 21, 1994.  The evidence does not 
show, nor does the veteran contend, that an early claim for 
compensation for this disability was filed.  Accordingly, an 
effective date of September 21, 1994, (the date of claim on 
appeal) is warranted for service connection for 
gastroesophageal reflux and peptic ulcer disease.  


ORDER

Due to clear and unmistakable error in the March 1995 rating 
decision, entitlement to an effective date of September 21, 
1994, for the veteran's service-connected gastroesophageal 
reflux and peptic ulcer disease is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

